     Case 1:21-cr-00217-TFH Document 9 Filed 03/17/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA


             v.                         2021 CR 217 TFH

ANNIE HOWELL


                        NOTICE OF APPEARANCE

             Heather Shaner hereby enters her appearance as counsel for
defendant.


                                        Respectfully submitted,
                                              /s/
                                        Heather Shaner #273276
                                        Appointed by the Court
                                        1702 S Street N.W,
                                        Washington, D.C. 20009
                                        Tel. 202 265 8210
                                        Cell 202 258 3070
                                        hhsesq@aol.com
